DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corbett et al. (US 2012/0092183).
With respect to claim 11, 
Figure 4 of Corbett discloses a lighting system for electrical devices, comprising: 
a first light source (35) coupled to a first electrical outlet (10), the first light source configured to generate a first output light on a first side edge of a first electrical device of the electrical devices (see Figure 4); 
a second light source (35 on another outlet of 10 - see Figure 4) coupled to a second electrical outlet, the second light source configured to generate a second output light on a second side edge of a second electrical device of the electrical devices (another 10 - see Figure 4);
a third light source (35 on another outlet of 10 - see Figure 4) coupled to a third
electrical outlet, the third light source configured to generate a third output light on a
third side edge of a third electrical device of the electrical devices (another 10 - see Figure 4); and
a controller (110 - see Figure 10) communicatively coupled to the first light source, the second light source, and the third light source (see Figure 10), the controller
configured to:
determine a path to a target location (see Figure 4, the arrows showing the target
location);
receive a signal from a secondary unit (the unit generates the alarm - see Paragraph 64 [not shown in figures]); and
control the first light source, the second light source, and the third light source
to operate between a lit state and an unlit state responsive to the signal from the
secondary unit to indicate a direction of the target location (see Figure 4 - the light sources are controlled on/off to form the arrows - Paragraphs 59-60) by:
illuminating the first light source in a direction of the second light
source; illuminating the second light source in a direction of the third light source;
and illuminating the third light source in the direction of the target location (see Figure 4 and Paragraph 59).
With respect to claim 16, 
Corbett further teaches wherein the secondary unit is a smoke detector, a heat detector, or a sprinkler activation signal (Paragraph 55).
With respect to claim 17, 
Corbett further teaches wherein the controller is configured to control the first light source, the second light source, and the third light source responsive to an alarm (see Paragraphs 55, 67).
With respect to claim 18, 
Corbett further teaches one or more batteries (106 - see Figure 10) configured to supply power to the first light source, the second light source, and the third light source (Paragraph 62).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corbett in view of Lehman et al. (US 6,150,943).
With respect to claim 1, Corbett discloses a lighting system for an electrical device, comprising:
one or more light sources (35 - see Figure 3) coupled to an electrical outlet (Paragraph 70, the light device 10 plugged into an outlet through 54), the one or more light sources comprising a first light source (35A of Figure 9 [Figure 9 is the lighting sources mounted into a wall surface of Figure 3), a second light source (35B of Figure 9), and a third light source (35C of Figure 9), and the one or more light sources configured to receive power from a power supply (AC power - Paragraph 66) and configured to generate output light on at least one side edge of the electrical device (the top surface of 10 - see Figures 3-4); and
a controller (46 of Figure 1) communicatively coupled to the one or more light sources, the controller configured to:
receive a signal from an auxiliary unit (the unit generates the alarm - Paragraph 64 [not shown in figures]); and
control the one or more light sources to operate between an on-state and an off-state responsive to the signal from the auxiliary unit (46 activates or deactivates the light
source 35A-35F in respond to sensed condition - Paragraph 54) to indicate a direction of a target location (the location where 102 is pointed to - see Figure 4) by:
illuminating the first light source (35A through 35C can be individually and selectively active sequentially to form an arrow pointed to certain directions - Paragraph 60);
illuminating the second light source (35A through 35C can be individually and
selectively active sequentially to form an arrow pointed to certain directions - Paragraph 60);
illuminating the third light source (35A through 35C can be individually and selectively active sequentially to form an arrow pointed to certain directions - Paragraph 60).
Corbett does not expressly disclose illuminating the first light source and waiting
for a predetermined delay before illuminating the second light source; illuminating the second light source and waiting for the predetermined delay before illuminating the third light source; and illuminating the third light source as claimed.
However, Lehman teaches of a device for projecting an escape path (see Figure 9), wherein to indicate a direction of a target location (see Figure 9, an exit 206) by:
illuminating the first light source and waiting for a predetermined delay before
illuminating the second light source (see Figure 9, the arrow of 201-203 are sequentially
flashing to show the exit, so the lamps 46-48 as shown in Figure 8 should be controlled in on/off in sequentially in certain time duration to get the flashing, Column 8, line 57-Column 9, line 6); illuminating the second light source and waiting for the predetermined delay before illuminating the third light source (see Figure 9, the arrow of 201-203 are sequentially flashing to show the exit, so the lamps 46-48 as shown in Figure 8 should be controlled in on/off in sequentially in certain time period to get the flashing, Column 8, line 57-Column 9, line 6); and illuminating the third light further teaches of the limitation (see Figure 9, the arrow of 201-203 are sequentially flashing to show the exit, so the lamps 46-48 as shown in Fig.8 should be controlled in on/off in sequentially in certain time period to get the flashing, Column 8, line 57-Column 9, line 6).
Therefore, it would have been obvious to one having ordinary skill in the art
before the effective filling date of the claimed invention to control the illuminations of
Corbett as taught by Lehman to increase the possibility that people may safely leave the
premises in the presence of danger by directing them using projection beams or images in the shape of arrow along an escape path.
With respect to claim 2, 
The combination of Corbett and Lehman further teaches wherein the controller is configured to control the one or more light sources to operate sequentially between the on-state and the off-state to indicate the direction of the target location (Paragraph 59 and Figure 4 of Corbett).
With respect to claim 3, 
The combination of Corbett and Lehman further teaches wherein the controller is configured to control the one or more light sources to generate the output light on an indicator side of the at least one side edge of the electrical device, the indicator side to indicate the direction of the target location (Paragraph 59 and Figure 4 of Corbett).
With respect to claim 4, 
The combination of Corbett and Lehman further teaches wherein the controller is configured to control the one or more light sources to generate the output light on an indicator side of the at least one side edge of the electrical device based on a position of a toggle switch (Paragraph 59 and Figure 4 of Corbett).
With respect to claim 7, 
The combination of Corbett and Lehman further teaches wherein the controller is configured to: determine a path to the target location; and control the one or more light sources to operate sequentially between the on-state and the off-state to indicate the path to the target location (see Paragraphs 59-60 and Figures 4, 10 of Corbett).
With respect to claim 8, 
The combination of Corbett and Lehman further teaches wherein the auxiliary unit is at least one of a smoke detector or a heat sensor (see Paragraph 55 of Corbett).
With respect to claim 9, 
The combination of Corbett and Lehman further teaches wherein the controller is configured control the one or more light sources responsive to an audio alarm (see Paragraph 67 of Corbett).
With respect to claim 10, 
The combination of Corbett and Lehman further teaches one or more batteries (106 of Figure 10 of Corbett) configured to supply the power to the one or more light sources (Paragraph 62 of Corbett).
Claims 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable
over Corbett in view of Sadwick et al. (US 2019/0098725).
With respect to claim 12, 
Corbett teaches the invention as claimed, and further discloses wherein the controller is configured to: determine the target location; and control the first light source, the second light source, and the third light source responsive to the signal from the secondary unit (Paragraphs 59-60).
Corbett does not expressly disclose to blink the light sources in a sequential
pattern.
Sadwick teaches of a lighting system to coordinate location (see Figure 4) wherein the light sources blink in a sequential pattern to show exits (see Figure 4 and Paragraph 35 of Sadwick).
Therefore, it would have been obvious to one having ordinary skill in the art
before the effective filling date of the claimed invention to control the illuminations of
Corbett as taught by Sadwick to provide guidance for people to the nearest exit of a building.
With respect to claim 13, 
Corbett teaches the invention as claimed, and further discloses wherein the controller is configured to: determine the direction of the target location (see Paragraphs 59-60 and Figures 4, 10 of Corbett); and control the first light source, the second light source, and the third light source responsive to the signal from the secondary unit (Paragraphs 59-60 of Corbett).
Corbett does not expressly disclose control the light sources sequentially
between the lit state and the unlit state as claimed.
Sadwick teaches of a lighting system to coordinate location (see Figure 4) wherein the light sources blink in a pattern based on the direction of the target location (see Figure 4, the light sources are blinking to show the exits, Paragraph 35).
Therefore, it would have been obvious to one having ordinary skill in the art
before the effective filling date of the claimed invention to control the illuminations of
Corbett as taught by Sadwick to provide guidance for people to the nearest exit of a building.
With respect to claim 15, 
Corbett teaches the invention as claimed, and further discloses wherein the controller is configured to: control the first light source, the second light source, and the third light source to operate to indicate the path to the target location (Paragraph 59-60, and Figures 4, 10).
Corbett does not expressly disclose control the light sources sequentially
between the lit state and the unlit state to indicate the target location as claimed.
Sadwick teaches of a lighting system to coordinate location (see Figure 4) wherein the light sources are controlled sequentially between the lit state and the unlit state (see Figure 4, the light sources are blinking to show the exits, Paragraph 35).
Therefore, it would have been obvious to one having ordinary skill in the art
before the effective filling date of the claimed invention to control the illuminations of
Corbett as taught by Sadwick to provide guidance for people to the nearest exit of a building.
Allowable Subject Matter
Claim 5, 6 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 appears to comprise allowable subject matter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jany Richardson whose telephone number is (571)270-5074. The examiner can normally be reached Monday - Friday, 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANY RICHARDSON/Primary Examiner, Art Unit 2844